Citation Nr: 1750604	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  06-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to May 31, 2011, for coronary artery disease.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU) prior to March 31, 2011.


REPRESENTATION

The Veteran is represented by:  Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The extensive adjudicative history need not be repeated here.  It is sufficient to state that these matters were most recently before the Board in August 2015, at which time they were remanded for additional development.  After the issuance of an April 2016 supplemental statement of the case, the appeal was remitted to the Board of further appellate review.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


REMAND

In August 2015, the Board remanded this appeal in order to obtain retrospective opinions about the severity the Veteran's CAD from July 20, 2004 to March 31, 2011, and the Veteran's diabetes mellitus, type II, since July 20, 2005.  The Board specifically directed the AOJ to schedule the CAD examination with a cardiologist and the diabetes mellitus, type II, examination with an internist.
 
In April 2016, the Veteran underwent a series of VA examinations; each of which were administered by the same Registered Nurse, Family Nurse Practitioner. Accordingly, the Board finds that the AOJ did not substantially comply with the August 2015 remand directives.  Accordingly, the AOJ must obtain opinions from the requested specialists.

Additionally, while the appeal was in remand status, the AOJ granted an effective date of March 31, 2011, for TDIU.  The AOJ erroneously concluded that this represented a full grant of benefits sought on appeal and, thus, did not adjudicate the issue of entitlement to TDIU prior to March 31, 2011, in the May 2016 supplemental statement of the case.  To date, the AOJ has not issued a supplemental statement of the case addressing the issue of entitlement to TDIU prior to March 31, 2011, to include consideration on an extraschedular basis.  This issue remains pending before VA because TDIU is for consideration throughout the pendency of the claims for increased ratings.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA cardiologist with access to the electronic claims file in order to procure an opinion regarding the severity of the Veteran's CAD for the period from July 20, 2004 to March 31, 2011.  In reviewing the electronic claims file, the examiner should specifically review and discuss:

a.  The June 2004 stress test, indicating a METs level of six;

b.  The February 2006 VA medical examination report, noting that the Veteran had a history of METs from seven to eight;

c.  The November 2007 VA medical examination report, indicating that the Veteran showed a 10 METs capability;

d.  The July 2008 private stress test, in which an examiner noted a peak METs score of 4.6 prior to stopping the test due to bilateral leg pain, particularly left hip pain;

e.  The May 2015 private medical opinion, in which an examiner concluded that the Veteran's METs levels for the applicable period were likely between one and four due to lay reports of fatigue, angina, and shortness of breath symptoms during daily activities; and

f.  The lay statements of record. 

After a review of the record, the examiner is asked to provide an opinion as to the severity of the Veteran's CAD during the applicable period, specifically indicating whether the disability resulted in symptomatology more nearly approximating:

a.  Disability resulting in workload of greater than seven METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, 

b.  Disability resulting in workload of greater than five METs, but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;

c.  Disability resulting in a workload of greater than 3 METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

d.  Disability resulting in chronic congestive heart failure, or workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The reasons and bases for the opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A complete rationale for any opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.  Provide a VA internist with access to the electronic claims file in order to procure an opinion regarding the severity of the Veteran's diabetes mellitus since July 20, 2005.  In reviewing the electronic claims file, the examiner should specifically review and discuss:

a.  The VA treatment records, indicating treatment for his diabetes mellitus;

b.  The December 2006 private medical opinion, stating that the Veteran could not sit, stand, or walk due to peripheral neuropathy related to his diabetes mellitus;

c.  The October 2008 private treatment record in which an examiner stated that the Veteran was to avoid exposure to extreme temperatures, prolonged standing, and prolonged walking due to his diabetes mellitus;

d.  The July 2011 and May 2013 VA medical examination reports; and

e.  The lay statements of record.

After a review of the record, the examiner is asked to provide an opinion as to whether the Veteran's diabetes mellitus disability, by itself, required a "regulation of activities," meaning "avoidance of strenuous occupational and recreational activities."

The reasons and bases for the opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A complete rationale for any opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

